On Hearing.
Per Curiam.
The declaration is in the statutory form and alleges that the “defendant issued to the plaintiff its two certain policies of insurance on the 8th day of April, 1912, and thereby promised” &c. The policies were not .“declared upon in the declaration as Pennsylvania contracts, effected in the State of Pennsylvania on April 8th, *1851912, the date they were signed there by the officers of the insurance company.”
Section 2765, General Statutes, 1906, defines who “shall be deemed to. all intents and purposes an agent or representative of” any insurance company as follows: “Any person or firm in this State, who receives or receipts for any money on account of or for any contract of insurance made by him or them, or for such insurance company, association, firm or individual, aforesaid, or who receives or receipts for money from other persons to be transmitted to any such company, association, firm or individual, aforesaid, for a policy of insurance, or any renewal thereof, although such policy of insurance is not signed by him or them, as agent or representative of such company, association, firm or individual, or who in any wise, directly or indirectly makes or causes to be made, any contract of insurance for or on account of such insurance company, association, firm or individual, shall be deemed to all intents and purposes an agent or representative of such company, association, firm or individual.”
Any person or firm in this State doing the acts defined in this section for any insurance company, by the terms of the law “shall be deemed to all intents and purposes an agent or representative of such company.” This does not limit the agency “to the particular acts” done by the agent or representative for the insurance company.
The demurrer to the rejoinder does not admit asserted conclusions of law that Lowry & Prince were not agents of the insurance company and as to the situs of the contract. In the rejoinder facts are alleged that the court holds to be sufficient to make Lowry & Prince the agents of the insurance company under the statute and that such *186agency makes the policy subject to the jurisdiction of this State.
Rehearing denied.
Browne, C. J., and Whitfield and West, J. J., concur.
Taylor and Ellis, J. J., dissent.'